DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the lead line for reference number 230 in figure 2b points to the rigid elongate core (260).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the end of the elongate core" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should be changed to “an end of the elongate core”.
Claims 2-12 are rejected due to their dependence upon claim 1.
Claim 6 recites the limitation "the main axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the end of the elongate core" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is rejected due to its dependence upon claim 13.
Claim 19 recites the limitation "the main axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,544,871 to Reinemuth et al.
Re-claim 1, Reinemuth et al. disclose in figure 2 an anti-vibration apparatus comprising a bush, the bush comprising a substantially rigid elongate core 1, the elongate core comprises on its outer surface a vibration dampening material 5, the bush further having at least one end cap washer 6/7, the vibration dampening material on the bush engages with the at least one end cap washer to cover an end of the elongate core (as in the instant invention, the washer surrounds an end portion of the elongate core), the vibration dampening material comprises a plurality of recessed portions on its surface (see figure 4).
Re-claim 2, the recessed portions comprise a floor and wall, see figure 4.
Re-claim 3, the wall is curved and sloped, an obtuse angle is formed between the wall and the floor.
Re-claim 4, the vibration dampening material 5 is an elastomeric, see column 1 lines 57-60 and column 4 lines 5-7.

Re-claim 6, the recessed portions extend axially along a main axis of the elongate core.
Re-claim 10, the elongate core is metal, see column 3 lines 45-46.
Re-claim 13, Reinemuth et al. disclose an anti-vibration system, comprising chassis and a machine which produces vibration during operation (such as vehicle), and one or more anti-vibration apparatuses the one or more anti-vibration apparatuses each including: a bush (see figure 2), the bush comprising a substantially rigid elongate core 1, the elongate core comprises on its outer surface a vibration dampening material 5, the bush further has at least one end cap washer 6/7, the vibration dampening material on the bush engages with the at least one end cap washer to cover the end of the elongate core, the vibration dampening material comprises a plurality of recessed portions on its surface (see figure 4); the one or more anti-vibration apparatuses are located on the machine and abut the vibration dampening material on the bush and the further vibration dampening materials of the two end cap washers, to reduce vibrations.
Re-claim 14, each of the one or more anti-vibration apparatuses further comprises a retainer (such as element SW and the bolt and washer opposite element SW, see figure 1) which is mounted on the chassis and clamps into engagement the vibration dampening material on the bush, and the two end cap washers with the machine which produces vibration during operation.
Claim(s) 1-3, 5, 7-10, 13, 15, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0286821 A1 to Wagener et al.
Re-claim 1, Wagener et al. disclose an anti-vibration apparatus comprising a bush, the bush comprising a substantially rigid elongate core 1, the elongate core comprises on its outer 
Re-claim 2, the recessed portions comprise a floor and wall, see figure 1.
Re-claim 3, the wall is curved and sloped, an obtuse angle is formed between the wall and the floor.
Re-claim 5, one end cap washer is located at a first end of the bush, a second end cap washer is located at a second end of the bush, the end cap washers comprise vibrational damping material 13.  Material 13 is disclosed as a PUR (polyurethane), see paragraphs 11 and 32.
Re-claim 7, the end caps 11 comprise a stepped portion 15 to allow insertion of a respective end of the elongate core (due to opening 14) and interface fits with the vibration dampening material (see figures 1 and 3). 
Re-claim 7, the at least one end cap washer comprises a stepped portion 15 to allow insertion of the respective end of the elongate core (due to hole 14) and to interface fit with the vibration dampening material.
Re-claim 8, the apparatus has first and second end cap washers 11 at respective first and second ends of the bush, two support housings 9 are positioned to abut an outer surface of a respective one of the first and second end cap washers.
Re-claim 9, the support housings are metal, see paragraph 30 lines 1-2.
Re-claim 10, the elongate core is metal, see paragraph 28 lines 2-3.

Re-claim 15, Wagener et al. disclose an anti-vibration apparatus comprising: a substantially rigid elongate core 1 having first and second ends; a vibration dampening material 2 is on an outer surface of the elongate core, the vibration dampening material comprises a plurality of recessed portions 3 on its surface; a first end cap washer 11 covers (i.e. surrounds, as in the instant invention) the first end of the elongate core and receives a first portion of the vibration dampening material (at step 15), the first end cap washer comprises a stepped portion 15 to allow insertion of the first end of the elongate core and receipt of the first portion of the vibration dampening material 2; and a second end cap washer covers the second end of the elongate core and receives a second portion of the vibration dampening material, the second end cap washer comprises a stepped portion 15 to allow insertion of the second end of the elongate core and receipt of the second portion of the vibration dampening material, see figure 1.

Re-claim 18, the first and second end cap washers comprise vibrational damping material 13 made from a polyurethane.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9, 11, 12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinemuth et al. in view of US 7,469,912 to Maruyama et al.

Maruyama et al. teach an anti-vibration apparatus having end cap washers 114/115 with step portions (such as 114Aa, see figure 12).  This step portion receives a vibration dampening material 123 and allows for an insertion of an elongate core 121.  This would limit any deformation of the vibration dampening material in the axial direction.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the end cap washers of Reinemuth et al. with stepped portions for interface fitting with the vibration dampening material as taught and suggested by Maruyama et al., so as to prevent any axial deformation of the vibration dampening material.
Re-claim 8, the apparatus has two end cap washers and at least one support housing SW that abuts at least one end cap washer.  However, Reinemuth et al. fail to teach a second support housing abutting the other end cap washer.
Maruyama et al. teach two support housings W and 11 abutting the end cap washers.  Support housing W protects the end cap washer from being damaged when attaching a bolt to the apparatus.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided at the bolt head side of the apparatus of Reinemuth et al. a second support housing as taught by Maruyama et al., thus protecting the end cap washer from damage when having connected the bolt to the apparatus.
Re-claim 9, using metal support housings would have provided a sturdy and strong material.  It would have been obvious to one of ordinary skill in the art before the effective filing 
Re-claims 11, Reinemuth et al. teach a retainer (i.e. a bolt) to retain the end cap washers and support housings.
Re-claim 12, Reinemuth et al. teach a bolt.  However, Reinemuth et al. fail to teach a nut engaged with the bolt. 
Maruyama et al. teach a bolt and nut to hold the anti-vibration apparatus in position, as is common in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the distal end of the bolt of Reinemuth et al. with a nut as taught by Maruyama et al., when having utilized the apparatus in a setting requiring a nut, thus maintaining the apparatus in position.
Re-claim 15, Reinemuth et al. teach in figure 2 an anti-vibration apparatus comprising: a substantially rigid elongate core 1 having first and second ends; a vibration dampening material 5 is on an outer surface of the elongate core, the vibration dampening material comprises a plurality of recessed portions (see figure 4) on its surface; a first end cap washer 6 covers (i.e. surrounds, as in the instant invention) the first end of the elongate core and receives a first portion of the vibration dampening material and allows insertion of the first end of the elongate core; a second end cap washer 7 covers the second end of the elongate core and receive a second portion of the vibration dampening material to allow insertion of the second end of the elongate core.  However, Reinemuth et al. fail to teach the first end cap washer comprising a stepped portion to receive the first portion of the vibration dampening material, or the second end cap washer comprises a stepped portion to receive the second portion of the vibration dampening material.

Re-claim 16, at least one of the recessed portions comprises a floor and at least one wall, and wherein the at least one wall is a sloped or curved wall and creates an obtuse angle between the sloped or curved wall and the floor, see figure 4.
Re-claim 17, the vibration dampening material is an elastomer, see column 1 lines 57-60.
Re-claim 18, the first and second end cap washers comprise vibrational damping material, such as being made from an elastomer, see column 1 lines 57-60.  
Re-claim 19, the plurality of recessed portions extend along a main axis of the elongate core, see figure 4.
Re-claim 20, Reinemuth et al. teach a support housing SW that abuts an outer surface of the first end cap washer; a retainer retains the support housing can end cap washers in contact with the elongate core, the retainer is a bolt.  However, Reinemuth et al. fail to teach a nut securing the bolt in place.
As taught by Maruyama et al., the use of a nut to secure a bolt in place is common.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the distal end of the bolt of Reinemuth et al. with a nut .
Claims 4, 6, 11, 12, 14, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagener et al. in view of US 3,350,042 to Stewart et al.
Re-claims 4 and 17, Wagener et al. fail to teach the vibration dampening material is one of an elastomer or rubber, but rather teaches the use of a plastic.  The elongate core is metal, see paragraph 28.
Stewart et al. teach an anti-vibration apparatus formed from a rubber.  The rubber would perform the same duty as the plastic, as each material is similar in performance and characteristics.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the dampening material of Wagener et al. from a rubber as taught by Stewart et al., as each would have yielded the same expectant result, that being the dampening of vibrations between two structures.
Re-claims 6 and 19, Wagener et al. fail to teach the plurality of recesses extending along a main axis of the elongate core, but rather extend circumferentially about the main axis.  
Stewart et al. teach a vibration dampening material having axially extending recesses.  This is merely an alternative to the circumferentially extending recesses, as each would perform in a similar manner.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have oriented the recesses of Wagener et al. in a manner that they extend along a main axis as taught by Stewart et al., as the recessed portions in either direction would have performed in substantially the same manner.

Stewart et al. teach a bolt and nut retainer used to position an anti-vibration apparatus, as is common in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Wagener et al. with a bolt and nut retainer as taught by Stewart et al., as this is a common and inexpensive solution to affixing the apparatus to an adjacent structure.
Re-claim 20, Wagener et al. teach a support housing 9 that abuts each of the first and second end cap washers 11.  However, Wagener et al. fail to teach a retainer, and specifically a bolt and nut, to clamp the end cap washers and vibration dampening material, even though a through passage is provided for any type of desired retainer.
Stewart et al. teach a bolt and nut retainer used to position an anti-vibration apparatus, as is common in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Wagener et al. with a bolt and nut retainer as taught by Stewart et al., as this is a common and inexpensive solution to affixing the apparatus to an adjacent structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jordens et al., Sterka, Caracciolo et al. and Nicoles each teach an anti-vibration apparatus having end cap washers and recesses in a vibration dampening material.  Chakko teaches an elastic material extending beyond an elongated core.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
May 14, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657